Citation Nr: 0528362	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-15 113	)	DATE
	)          
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as dementia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1988.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for dementia, mild, characterized by 
pervasive memory impairment and disturbance in executive 
function, accompanied by personality disorder of the 
apathetic type.  The veteran perfected an appeal to the Board 
only on this issue.

The veteran declined to testify at a Board hearing in 
connection with his appeal.  See VA Form 9.  


FINDINGS OF FACT

1.  There is no evidence of incurrence of an acquired 
psychiatric disorder in service; nor does any medical record 
link dementia, any other psychiatric disorder, or 
neuropsychiatric abnormality diagnosed post-service to active 
duty.    

2.  The medical evidence of record does not reflect the 
presence of a psychosis within one year after discharge from 
active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Acquired Psychiatric Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2005).

In the case of a veteran who served for ninety days or more 
during peacetime or wartime, including the veteran here, 
service connection also may be granted on a presumptive basis 
with evidence of manifestation of certain diseases or 
disorders, such as an acquired psychiatric disorder within 
the category of "psychoses," to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).      



As a preliminary matter, the Board notes that the August 2000 
service connection claim from which this appeal arises 
apparently was not the first instance in which the veteran 
sought compensation benefits for a psychiatric disorder.  The 
RO initially denied service connection for a nervous disorder 
in a November 1989 rating decision.  This decision apparently 
was based upon a July 1989 VA "neuropsychiatric disorders" 
compensation and pension examination (C&P) report, which 
documents a diagnosis of organic personality syndrome, with 
frontal lobe characteristics of impoverished social judgment 
and indifference, and an October 1989 C&P psychiatric 
examination report, which, too, reflects a diagnosis of 
organic personality syndrome, characterized as mild.  The 
veteran did not appeal the 1989 rating decision.  

An October 1991 C&P psychiatric examination report, too, 
indicates the same diagnosis, but characterized as "very 
mild."  Prior VA diagnosis of organic personality disorder 
is confirmed in a January 1994 neuropsychiatric examination 
report.  VA outpatient medical records dated in June 1994 
reflect assessments of depressive reaction and mild dementia 
v. pseudodementia.  A June 1995 VA neuropsychiatric 
examination report documents a diagnosis of mild dementia.  
In August 1995, the RO determined that new and material 
evidence was not submitted to reopen the previously denied 
claim of entitlement to service connection for a nervous 
disorder.  This decision also was not appealed.     

Notwithstanding prior RO rating action denying service 
connection for nervous disorder, the Board herein does not 
evaluate this claim from the perspective of whether new and 
material evidence has been received on the issue of service 
connection for an acquired psychiatric disorder.  This is 
because, until 1994, the sole post-service evidence of record 
pertaining to the veteran's psychiatric condition reflected a 
diagnosis of organic personality disorder; it was not until 
this year that different diagnoses under the category of 
acquired psychiatric disorder (such as depression and 
dementia) are shown.  As such, the Board has evaluated the 
instant claim as though it is a new service connection claim.  
Doing so would not be prejudicial to the veteran.  Whether 
the Board construes the August 2000 claim as a claim to 
reopen or original service connection claim, under the 
general rule on effective dates of compensation benefits (see 
38 C.F.R. § 3.400 (2005)), the result would be the same - the 
effective date of any compensation award, whether based on an 
original claim or a claim reopened after final disallowance, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  Thus, here, under the 
general rule, the effective date of any grant of service 
connection or compensation based thereon, if the evidence 
supports service connection, would be in August 2000.        
   
With respect to the merits of the current claim, regardless 
of how the claimed disability is characterized or diagnosed, 
the key bases for the veteran's contention as to why he 
believes service connection is warranted has remained 
consistent over the years.  Specifically, as reflected in 
various lay statements submitted in support of this claim, 
including that of the veteran's spouse, the veteran contends 
that he was treated for numerous complaints of left temporal 
pain and swelling.  Service medical records dated in the late 
1980s confirm this contention.  After testing and evaluation, 
the veteran was diagnosed with left internal carotid artery 
aneurysm.  A left craniotomy and clipping of the aneurysm 
were performed in early 1988.  Nothing in the service medical 
records relates the aneurysm or treatment therefor to any 
psychiatric or neuropsychiatric disorder.  

The Board also notes the existence of a 1975 radiographic 
report documenting "head trauma" to the frontal area of the 
skull.  This radiographic report provides one medical 
professional's apparent conclusion that lateral views of the 
skull should be repeated (reasons for why further testing is 
needed is not given), but that the study is otherwise 
"unremarkable."  The Board does not find subsequent service 
medical records of sequelae following the 1975 testing for 
"head trauma"; the lack of such evidence also is noted in 
the July 2003 VA "neurological disorders" examination 
report.  In any event, the veteran's basic contention seems 
to be that the aneurysm is the key in-service event for the 
purposes of this claim.       
           
The sole definitive post-service evidence as to the etiology 
of the claimed disorder is found in the July 2003 C&P 
"neurological disorders" examination report.  This 
examination apparently was ordered by the RO in light of the 
June 1995 VA neuropsychiatric examination report that 
reflects a diagnosis of mild dementia, "presumably resulting 
from cerebral aneurysm and neurosurgery complications."  
(The Board acknowledges that the RO's August 1995 rating 
decision focused solely upon whether new and material 
evidence had been submitted at that time with respect to the 
previously denied "nervous disorder" claim.  The RO did not 
explore further the issue of whether residuals of in-service 
cerebral aneurysm might be the root of the veteran's 
complaints, whether the claim is construed as one for 
psychiatric, neurological, or neuropsychiatric disorder.)  
The July 2003 C&P examination report is wholly unfavorable to 
the veteran's position.  The unfavorable conclusions therein 
are not contradicted by any other medical report or opinion, 
whether from VA or private doctors.  No medical record calls 
into question the validity of the unfavorable etiology 
opinion found therein.    

In pertinent part, the July 2003 C&P report provides the 
following: a diagnosis of "History of intracranial aneurism, 
left internal carotid artery, surgically clipped in 1988, 
more likely than not congenital in nature and not incurred 
during active military service and not due to mild head 
trauma in 1985 [the date apparently is a typographical error 
and probably should read "1975," as the report does 
explicitly discuss 1975 "head trauma" and "skull series" 
performed that year], while in active duty"; and "There is 
no evidence of dementia on gross examination nor by 
neuropsychological testing [examiner referring to his review 
of electronic version of March 2001 VA neuropsychiatric 
testing records] . . ."  The examiner concluded with a final 
diagnosis of "Normal neurological exam."         

Thus, based upon the July 2003 C&P examiner's opinions, the 
Board does not have a medical basis upon which to link the 
relevant in-service "injury" of aneurysm or even the 1975 
head trauma to current complaints, regardless of how the 
claimed disability is characterized (that is, acquired 
psychiatric disorder, neurological disorder, or 
neuropsychiatric disorder).     

Finally, with respect to presumptive service connection, even 
if the Board were to presume solely for the purposes of 
argument that the 1989 diagnosis of organic personality 
syndrome was in effect evidence of manifestation of an 
acquired psychiatric disorder encompassed within the category 
of "psychoses," this is more than a full decade after 
discharge from service.  There is no earlier evidence of 
manifestation of a psychiatric disorder.  As such, 
presumptive service connection is not supported by the 
record.   
 
Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2001 letter sent in 
advance of the December 2001 rating decision upon which this 
appeal is based, the RO notified the veteran of the basic 
elements of a service connection claim.  It further explained 
that, if he provides information about the sources of 
evidence or information pertinent to his claim, to include 
medical or employment records, or records of other federal 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim, even though the 
law requires VA assistance in claim substantiation.  Also, 
through the rating decision, Statement of the Case (SOC), and 
Supplemental SOC (SSOC), the RO explained what the evidence 
must show to result in a favorable resolution on service 
connection and why the claim remains denied.  The VCAA letter 
explained that key evidence in his claim includes evidence 
that he suffered an injury or incident in service relevant to 
the dementia claim and medical evidence that the disability 
now claimed is related to such injury or incident.  With 
respect to the fourth element of a VCAA notice, the SOC and 
SSOC cited 38 C.F.R. § 3.159, which includes a provision that 
the veteran may submit any pertinent evidence in his 
possession.  
   
The Board acknowledges that full VCAA notification - namely 
as to the "fourth element" - was not accomplished before 
the issuance of the rating decision giving rise to this 
appeal.  The Board does not find prejudicial error has 
occurred due to this timing defect.  The Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.

Here, by April 2003, when the SOC was issued, the veteran had 
notice of all four elements of a VCAA notice, and notice of 
the fourth element was reinforced in August 2003 with the 
issuance of the SSOC.  Thus, the veteran had ample time - 
from April 2003 to November 2003 when the RO certified the 
appeal to the Board - to contact the RO with relevant missing 
evidence or ask the RO to help him obtain such evidence.  He 
did not do so.  It also is noted that that the veteran has 
not claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  On the 
contrary, even after the issuance of the SSOC, he did not 
communicate with VA during the 60-day period during which he 
could comment further on his claim, although his accredited 
service representative did submit argument in support of the 
appeal.    

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of the four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice throughout the appeal through the pertinent rating 
decision, SOC, SSOC, and VCAA letter why the claim remains 
denied.  He was told about his and VA's respective claim 
development responsibilities and had ample opportunity during 
the appeal period to ask for claim development assistance if 
he desired it.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical records apparently 
covering his entire active duty period, post-service VA 
medical treatment records, and various VA C&P examination 
findings appropriate to the claim.  The veteran and his 
spouse submitted layperson statements in support of the 
claim.  Given that the crux of this claim is whether there is 
an etiological link between in-service cranial aneurysm and 
dementia, the RO obtained an etiology opinion appropriate to 
this issue; the examining physician examined the veteran and 
reviewed the veteran's medical history as documented in the 
claims folder, including the service medical records, and 
reviewed pertinent electronic VA testing records.  The 
veteran was given an opportunity to testify at a Board 
hearing in connection with this claim, and he declined to 
exercise his right to do so.  The records of the Social 
Security Administration are in the claims folder.  The 
veteran did not report the existence of material evidence in 
the custody of non-VA entities like employers or private 
physicians despite notice that he may do so.  Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.   


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as dementia, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


